Title: From John Adams to Richard Price, 20 May 1789
From: Adams, John
To: Price, Richard


          
            My dear Friend—
            New york May 20th 1789—
          
          I last night received your friendly letter of March the fifth: and am happy to find that I have a place in your remembrance. There are few portions of my life that I recollect with more entire satisfaction than the hours I spent at Hackney, under your Ministry, and in private society, and conversation with you at other places— The approbation you are pleased to express of my Speculations on the subject of Government is peculiarly agreable to me, because it goes a great way to convince me that the end I had in view, has been in some degree answered and will be more so— it was not to obtain a name as an Author, or a reputation for litterary talents that I undertook the laborious work.— if such had been my Object I certainly should have taken more time to digest and connect it— But it appeared to me that my Countrymen were running wild, and into danger, from a too ardent & inconsiderate pursuit, of erroneous opinions of Government, which had been propogated among them by some of their ill informed favourites, and by various writings which were very popular among them, such as the pamphlet called common sense, for one example among many others, particularly Mrs Macaulay’s History, Mr Burgh’s political disquisitions, Mr Turgot’s Letters. These writings are all excellent in some respects and very useful but extreamly mistaken in the true construction of a free goverment— to accomplish the good I had in view I thought it would be more useful and effectual, to lay facts, principles, examples, and reasonings before my Countrymen, from the writings of others than in my own name. This has given an Air of Pedantry to the Book which I despize; but is has answered the end in a manner more effectual, than if I had contrived it with more Art, to promote my own reputation. our new Constitution is formed in part upon its principles and the enlightened part of our Communities, are generally convinced of the necessity of adopting it by degrees more Compleatly
          Your monthly Reviewers thought themselves very sagacious in conjecturing that I had a point to carry! they will now I suppose glorify themselves in the beleif that their conjecture was right and that I have carried my point— Shrewd however, as they think themselves they are mistaken. had my Books been contrived for any selfish purpose, they would have certainly been modelled in a more popular manner. If those writings have contributed to procure me the

confidence of my fellow citizens. I shall rejoice in them the more, as a sure proof that they have convinced many already and that they will continue to operate a compleat reformation of every thing yet wrong and produce in the end, what I think the most perfect form of Government— I am now very happy with our illustrious Chief and many of my old Friends and, firmly trust in the goodness of Providence for aids to accomplish the great work of forming institutions for a great Continent which may leave their Liberty & happiness for many Generations. I am requested by Mr Churchman to inclose one of his addresses & to ask your opinion of it.—
          Mr & Mrs Smith are in good health I hope to have with me soon— My Family are all very much your Friends— The public Papers will inform you how our new Government proceeds.— it seems to be popular and promise success— Remember me affectionately to those few, in whose Conversation I delighted, and whom I am not absolutely without hope. I may once again, see with great and sincere Esteem— I am / Dear Sir; your affectionate Friend and very humble Servant—
          
            J Adams—
          
        